Citation Nr: 0608423	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  94-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right forearm, 
wrist, and hand injury residuals, to include as secondary to 
service-connected right 4th (ring) and 5th (index) finger 
fracture residuals, and right shoulder separation residuals.

2.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability.

3.  Entitlement to an initial compensable rating for right 
knee chondromalacia prior to March 24, 1994.

4.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia postoperative residuals prior to February 
7, 1995.

5.  Entitlement to an increased rating for right knee 
chondromalacia postoperative residuals, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1968, and from September 1978 to August 1991.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 1992 rating action that denied service 
connection for right forearm, wrist, and hand injury 
residuals, and granted service connection for lumbar spine 
degenerative joint disease (DJD) and right knee 
chondromalacia, assigned 10 percent and noncompensable 
ratings, respectively, from August 9, 1991.  The veteran 
filed a Notice of Disagreement (NOD) with the denial of 
service connection and the initial ratings in April 1992; 
inasmuch as the claims for higher ratings involve 
disagreement with the initial ratings assigned following the 
grant of service connection, the Board has characterized 
those issues in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The RO confirmed and continued the 
denial of service connection and the initial ratings assigned 
by rating action of June 1992, and issued a Statement of the 
Case (SOC) subsequently that month.  The veteran filed a 
Substantive Appeal in July 1992.  

In August 1992, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.  By rating action of October 1993, the RO implemented 
an August 1992 hearing officer's decision that granted an 
initial       20 percent rating for lumbar spine DJD from 
August 9, 1991 and granted service connection for right 4th 
(ring) and 5th (index) finger fracture residuals, but 
otherwise confirmed and continued the denials of service 
connection for right forearm, wrist, and hand injury 
residuals, and an initial compensable rating for right knee 
chondromalacia.  The RO issued Supplemental SOCs (SSOCs) 
subsequently in October 1993 and in February 1994 and 
February 1995.

In April 1994, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of the 
hearing is of record.  

By rating action of February 1995, the RO granted a temporary 
total rating (T/TR) of 100 percent for right knee 
chondromalacia postoperative residuals under the provisions 
of 38 C.F.R. § 4.30 from March 24, 1994, and thereafter 
assigned a schedular 10 percent rating therefor from May 1, 
1994; inasmuch as higher ratings for that disability are 
available both before and after May 1, 1994, and the veteran 
is presumed to seek the maximum available benefit for a 
disability (see Fenderson,   12 Vet. App. at 126, and AB v. 
Brown, 6 Vet. App. 35, 38 (1993)), the Board has 
characterized the appeal for higher initial ratings for the 
right knee as cited on the title page of this decision.

By rating action of May 1996, the RO granted a 20 percent 
rating for right knee chondromalacia postoperative residuals 
from February 7, 1995; the matter of a rating in excess of 20 
percent remains for appellate consideration.  The RO issued a 
SSOC subsequently in May 1996.  By rating action of August 
1996, the RO denied service connection for additional 
disability of the right hand and wrist, to include bursitis.  
The veteran filed a NOD in September 1996, and the RO issued 
a SOC in October 1996.

In June 1997, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After completing some of the requested action, 
the RO continued the denials of service connection and higher 
ratings by rating action of February 2001, and issued a SSOC 
that same month.

In January 2002 and May 2004, the Board again remanded this 
case to the RO for further development of the evidence and 
for due process development.  After completing the requested 
action, the RO continued the denials of service connection 
and higher ratings (as reflected in the July 2005 SSOC), and 
returned this case to the Board for further appellate 
consideration.   


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on each of the claims on appeal has been 
accomplished.

2.  Competent and persuasive evidence does not establish that 
the veteran currently has right forearm, wrist, and hand 
injury residuals.

3.  Medical evidence prior to September 23, 2002 does not 
show severe intervertebral disc syndrome (IVDS) with 
recurring attacks with intermittent relief, or severe 
limitation of motion of the lumbar spine.

4.  Medical evidence prior to September 26, 2003 does not 
show severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

5.  Medical evidence since September 23, 2002 shows that the 
appellant does not have any separately ratable neurological 
manifestations of his service-connected low back disability, 
or qualifying incapacitating episodes due to that disability 
over a 12-month period that required 2 or more weeks of bed 
rest.

6.  Medical evidence since September 26, 2003 does not show 
forward flexion of the thoracolumbar spine that is 30 degrees 
or less, or any ankylosis of the thoracolumbar spine.

7.  Medical evidence prior to March 24, 1994 showed that the 
veteran's right knee chondromalacia consisted of subjective 
complaints of occasional pain, swelling, locking, and a 
popping sensation approximately once a month, with objective 
findings showing some crepitus, full range of knee motion, no 
evidence of knee deformity, dislocation, laxity, or 
instability, and no more than minimal knee effusion and joint 
line tenderness.

8.  Medical evidence from May 1994 to January 1995 shows that 
the veteran's right knee chondromalacia postoperative 
residuals consisted of subjective complaints of increasing 
right knee pain, with objective findings showing decreased 
range of motion, tenderness to palpation, crepitus, slight 
warmth, and swelling.

9.  Medical evidence since February 7, 1995 shows that the 
veteran's right knee chondromalacia postoperative residuals 
consist of complaints of knee pain which are aggravated by 
cold weather and prolonged walking, with recent clinical 
findings showing crepitus, slight tenderness over the joint 
spaces, range of motion from 0 to 120 degrees, and arthritis, 
but no redness or swelling, and no evidence of recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right forearm, 
wrist, and hand injury residuals are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).



2.  The criteria for an initial rating in excess of 20 
percent for a low back disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R.     §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 4.71, 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003, and then renumbered 5237, effective September 26, 
2003), 5293 (as in effect since September 23, 2002, and then 
renumbered 5243, effective September 26, 2003).  

3.  Prior to March 24, 1994, the criteria for an initial 
compensable rating for right knee chondromalacia were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.31, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2005). 

4.  Prior to February 7, 1995, the criteria for a rating in 
excess of 10 percent for right knee chondromalacia 
postoperative residuals were not met.  38 U.S.C.A.         §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).

5.  Since February 7, 1995, the criteria for a rating in 
excess of 20 percent for right knee chondromalacia 
postoperative residuals are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the January and June 1992 rating actions, the June 
1992 SOC, the August 1992 hearing officer's decision, the 
October 1993 rating action and SSOC, the December 1993 RO 
letter, the February 1994 rating action, SSOC, and RO letter, 
the March 1994 RO letter, the February 1995 rating action and 
SSOC, the May 1996 rating action and SSOC, the August 1996 
rating action, the October 1996 SOC and RO letter, the 
January and February 1997 RO letters, the February 2001 
rating action and SSOC, the March and June 2001, January 
2002, and July 2004 RO letters, the July 2005 SSOC, and the 
September 2005 RO letter, the veteran and his representative 
were variously notified of the law and regulations governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate his claims, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the March 2001 and July 2004 RO letters, SOCs, 
and SSOCs variously informed the veteran of what the evidence 
had to show to establish entitlement to the benefits he 
sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2001 and 2004 RO letters specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claims by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The latter July 2004 RO 
letter specifically notified the veteran to furnish any 
evidence in his possession that pertained to his claims.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claims herein 
decided.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1992 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
2000.  However, the Board finds that any lack of full, pre-
adjudication notice strictly meeting the VCAA's notice 
requirements in this appeal does not prejudice the veteran in 
any way.  In this regard, the Board points out that the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect, such that the 
error affects the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
finds that, in this appeal, the delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated above, the rating actions, many RO letters, 
SOCs, and SSOCs issued between 1992 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board's 
remands, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claims on the merits in July 2005 
on the basis of all the evidence of record, as reflected in 
the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining available service and post-service VA medical 
records from the time of the veteran's military service to 
2004.  Transcripts of the veteran's testimony at August 1992 
RO and April 1994 Board hearings have been associated with 
the claims file.  The veteran was afforded several 
comprehensive VA examinations, most recently in April and 
December 2004, reports of which have been associated with the 
claims file and considered in adjudicating this appeal. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate that 
any existing evidence in addition to that noted above, 
pertinent to the claims on appeal, has not been obtained.  
Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Service Connection 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated by service.  38 U.S.C.A.      §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 3.310.

During the August 1992 RO and September 1994 Board hearings, 
the veteran testified that he injured his right shoulder, 
forearm, and hand in service while playing football, and that 
his fingers swelled as a result of fractures.  

However, the evidence of record shows that the veteran does 
not have right forearm, wrist, and hand injury residuals 
other than those for which service connection has already 
been granted, i.e., right 4th (ring) and 5th (index) finger 
fracture residuals and right shoulder separation residuals.  
The service medical records are completely negative for 
findings of any such claimed additional right forearm, wrist, 
and hand injury residuals, and the upper extremities were 
normal on August 1981 and April 1991 examination.

The post-service record is similarly negative for pertinent 
additional right upper extremity pathology involving the 
right forearm, wrist, and hand.  Other than stiffness and 
puffiness of the fingers, May 1992 VA examination of the 
right hand was normal.  September 1992 VA examination showed 
no current residual deficits from an inservice right forearm 
and little finger injury while playing football.  August 1994 
VA outpatient evaluation showed right upper extremity pain 
associated with the service-connected right shoulder 
impingement; there was no neurovascular deficit in the right 
hand or wrist.  On November 1997 VA examination, the right 
elbow, hand, and wrist were without abnormality; there was no 
right hand tenderness, atrophy, or sensory abnormality.  
Current X-rays of the right forearm were normal.  The 
diagnosis was previous right hand injury that did not appear 
to be currently clinically limiting, and that was not 
aggravated by service-connected right shoulder and hand 
injuries.  March 2003 VA examination showed 5/5 upper 
extremity motor strength and intact sensation.  

On April 2004 VA examination, the veteran stated that 
previous complaints of right hand weakness, discomfort, and 
swelling had resolved with exercise, and that he had had no 
right hand problems in the past year.  He currently denied 
pain, tenderness, or swelling, and had no problems with the 
hand in performing activities of daily living.  Current 
examination of the right hand was normal, with normal range 
of motion with making a fist.  Grip strength was normal, and 
sensation was intact.  Right wrist range of motion and 
strength were normal and without pain or numbness.  The right 
forearm was normal, with no swelling, tenderness, or atrophy, 
and sensation was normal over the entire forearm.  The 
diagnosis was normal examination of the right hand, wrist, 
and forearm, with no current abnormality found.   

On December 2004 VA examination, the veteran denied any 
current or recent right arm, forearm, wrist, or hand 
problems.  He could use the hand to write, dress, feed, and 
hold a golf club without any difficulty whatsoever.  Current 
examination showed no visible or palpable abnormalities of 
the right arm, forearm, wrist, or hand.  Ranges of motion and 
sensation were completely normal, and all muscles had normal 
bulk, tone, and power.  In summary, the examiner found 
nothing on current examination to suggest any disability of 
the right forearm, wrist, or hand.  

As such, there is no competent evidence of a disability of 
the right forearm, wrist, and hand -at any time pertinent to 
the claim on appeal-upon which to predicate a grant of 
service connection of any basis.  As indicated above, 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of the claimed disability, there can be no valid claim 
for service connection.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions and testimony in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a probative 
(persuasive) opinion on a medical matter-such as whether he 
currently suffers from claimed right forearm, wrist, and hand 
injury residuals.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the veteran's own 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for right forearm, wrist, and hand 
injury residuals must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of separate ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126.

A.  An Initial Rating in Excess of 20 Percent for a Low Back 
Disability

In this case, the RO assigned an initial 10 percent, and 
later, an initial 20 percent rating for low back DJD from 
August 9, 1991 pursuant to the provisions of 38 C.F.R. 
§ 4.71a, former DCs 5003-5295.  In July 2005, the RO also 
applied the provisions of DC 5293 (subsequently renumbered DC 
5243) for rating IVDS.  

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the July 2005 
SSOC).  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows: moderate IVDS with recurring attacks was rated as 20 
percent disabling; severe IVDS, with recurring attacks and 
intermittent relief, was rated as 40 percent disabling; 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated as 60 percent 
disabling. 

Alternatively, the veteran's service-connected low back 
disability could be rated on the basis of limitation of 
motion.  Under former DC 5292, a 20 percent rating required 
moderate limitation of lumbar spine motion; a 40 percent 
rating required severe limitation of motion.  

Under former DC 5295, lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position warranted a 20 percent rating.  
A 40 percent rating required severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6 (2005).  

Considering the pertinent evidence in light of the criteria 
of former DCs 5292, 5293, and 5295, as in effect prior to 
September 23, 2002, the Board finds that severe lumbar 
limitation of motion, severe IVDS, and severe lumbosacral 
strain has not been shown at any time since the initial 
August 1991 grant of service connection.  At the August 1992 
RO hearing, the veteran gave testimony about the nature and 
extent of his low back disability and on how it impaired him 
industrially.  Mid-September 1992 VA outpatient evaluation 
showed tender lumbosacral paraspinous muscles and spasms, and 
the diagnoses were lumbosacral DJD, and chronic low back pain 
and muscle strain.  On late May 1992 VA examination, low back 
forward flexion was to approximately 85 degrees, lateral 
flexion was to          30 degrees bilaterally, and extension 
and rotation were to approximately 25 degrees each.  The 
examiner noted no more than a little bit of spasm and 
tenderness in both lumbar paraspinous areas with any extreme 
range of back motion, and the diagnosis was osteoarthritis of 
the lower back region.  On September 1992 VA examination, 
lumbar spine forward flexion was to approximately 80 degrees, 
and backward extension to about 25 degrees, each limited by 
complaints of pain.  Neurologic examination revealed no 
particular weakness, and deep tendon reflexes (DTRs) were 
symmetric, including ankle jerks.  The diagnosis was low back 
pain, without evidence of radiculopathy by clinical 
examination; the examiner stated that this might be cause by 
musculoskeletal strain, although the possibility of 
radiculopathy had to be considered.  

On April 1993 VA outpatient evaluation, the DTRs in the lower 
extremities were intact, and there was no weakness or sensory 
or motor deficit on examination.  The impression was chronic 
low back pain.  In July, the veteran stated that he had no 
back pain with normal activity, but it worsened with lifting.  
On examination, straight leg raising was negative, and the 
veteran could walk on his toes and heels.  There was full 
range of spine motion, motor strength was 5/5, and sensation 
was intact.  There was mild tenderness to palpation of the 
lumbar spine.  X-rays revealed joint space narrowing and 
osteophytes at L3-4.  The diagnoses were L3-4 DJD and chronic 
low back pain.  In December, the veteran stated that his low 
back pain did not radiate to the legs.  Current examination 
showed minimal tenderness over the mid-lower back and 2/4 
DTRs, and sensory examination was negative.

At the April 1994 Board hearing, the veteran gave testimony 
about the nature and extent of his low back disability and on 
how it impaired him industrially.  On September 1994 VA 
outpatient physical therapy evaluation, the veteran 
complained of lumbosacral area pain without radiculopathy.  
He was noted to be working full-time as a runner at an 
automobile dealership.  He was currently instructed in the 
use and application of a TENS unit for his low back pain.

On March 1995 VA outpatient examination, the veteran had much 
trouble removing and putting back on his trousers due to low 
back pain with forward bending.  Strength, sensation, and 
DTRs in the legs were symmetrical and full.  The impression 
was severe low back pain flare-up without radiculopathy, with 
increased pain due to unrecognized stress on the back by 
activities.  When seen again in April, the veteran complained 
of dull low back pain that radiated to the back of the thigh 
and calf.  Current examination showed lower extremity 
strength 4/5 on the left and 5/5 on the right.  Sensation was 
normal, and DTRs were equal and symmetric.  The impression 
was L-5 radiculopathy.  In August, the veteran complained of 
low back pain radiating through the buttocks to the leg.  
Current examination showed          2+ patellar and ankle 
reflexes and 5/5 lower extremity motor strength bilaterally.  
Straight leg raising was positive on the right.  The 
assessment was right L-4 radiculopathy.  October 1995 VA 
lumbar spine magnetic resonance imaging (MRI) revealed 
intervertebral degenerative disc disease (DDD) with disc 
space narrowing at L2-3, L3-4, and L4-5.  There were 
hypertrophic osteophytes with dural sac compression in 
combination with small underlying disc herniation at L3-4, 
and right-sided lateral disc herniation at L4-5 into the 
right neuroforamen.  On November 1995 VA outpatient 
evaluation, the examiner noted MRI findings indicating 
multilevel spondylosis.

On January 1997 VA outpatient evaluation, the veteran 
complained of low back pain radiating to the buttock and 
right leg.  Examination showed mild lumbar area tenderness 
and local muscle spasm.  The impression was history of disc 
prolapse and complaints of low back pain.  Examination in 
early February showed no muscle atrophy.  DTRs were 3+ at the 
knees and ankles, and the assessment was herniated nucleus 
pulposus (HNP)/sciatica.  On neurosurgical evaluation in mid-
February, the assessment was HNP at L3-4 by MRI.  When seen 
again a few days later, the veteran stated that a muscle 
relaxant and prescribed medication provided relief of muscle 
spasms and low back pain which radiated down the right hip 
and buttocks.  A March lumbar myelogram showed a combination 
of large disc herniations at L3-4 and L4-5 with migrating 
fragments toward the L-4 pedicle to the right of the midline, 
producing severe dural sac compression, as well as a possible 
intradural disc herniation fragment on the posterior dural 
sac wall at L4-5.  There were also a small disc protrusion at 
L2-3, and hypertrophic osteophytes and intervertebral DDD at 
L3-4.  On April outpatient neurosurgical evaluation, strength 
was 5/5 throughout, and sensation was intact to light touch.  
Walking on heels and toes was impaired secondary to pain.  
The assessment was L3-4 and L4-5 disc herniations.  In June, 
there was low back paraspinal tenderness.  Straight leg 
raising was positive on the right, and DTRs were 2/4.  In 
mid-July, sensation was intact to light touch.  DTRs were 2+ 
and equal, and motor strength was 5/5 bilaterally.  Tandem 
gait was slow but intact.  The assessment was severe lumbar 
spondylosis with radiculopathy.  In late July, the veteran's 
gait was within normal limits.  There was mild upper thoracic 
paraspinal muscle spasm.  Muscle strength was 5/5.  On August 
VA outpatient neurosurgical evaluation, lower extremity motor 
strength was 5/5 bilaterally, and reflexes were equal and 
symmetrical bilaterally.  Sensation was decreased to light 
touch in the right leg.  Gait was stiff due to pain, and 
there was no spasticity.  The assessment was chronic low back 
pain, possible lumbar spondylosis.          

On November 1997 VA neurological examination, the veteran's 
chronic low back pain was noted to be stable, and involved 
his buttock, right leg, and ankle.  He wore a back brace, 
which helped with his discomfort.  Examination of the back 
showed some diffuse tenderness.  Forward flexion and 
extension were to 30 degrees each, and lateral bending and 
rotation were to 10 degrees each; the examiner commented that 
it was difficult to completely evaluate the lumbar spine on 
examination because the veteran's effort was somewhat poor, 
especially in regard to range of motion testing and straight 
leg raising.  He was unable to straight leg raise on the 
right on examination, but the examiner noted that while 
testing the veteran did not apply any pressure to his left 
heel when requested to raise his right leg.  The impression 
was lumbar spondylosis with some disc degeneration and dural 
sac compression by myelogram, and loss of motion on clinical 
evaluation.  

On November 1997 VA orthopedic examination, the veteran 
complained of low back pain radiating down his right leg.  On 
current examination, muscle strength was 5/5 throughout, with 
normal tone and bulk.  Sensory examination was inconsistent, 
but reflexes were 2+ throughout.  Low back forward flexion 
was to   75 degrees, and backward extension to 30 degrees.  
Testing of straight leg raising was questionable.  The 
impression was lumbosacral DJD with decreased range of motion 
and no radicular symptoms.

On December 1997 VA examination, muscle strength was 5/5 
throughout, and sensory examination was inconsistent.  
Reflexes were 2+ throughout.  On range of motion testing of 
the low back, forward flexion was to 75 degrees, and 
extension and lateral flexion were to 30 degrees each.  The 
impression was low back pain secondary to lumbosacral disc 
disease with osteophyte, dural sac compression, and HNP, with 
no current clinical signs of abnormality.

October 1998 VA MRI of the lumbar spine revealed increased 
degenerative changes involving the L4-5 disc level, with 
spondylosis now covering the prior broad-based disc 
herniation on the right side that extended mostly into the 
neural foramina, which was moderately compromised by the 
spondylosis.  There was also a L3-4 diffuse disc 
bulge/osteophyte complex, a stable diffuse disc bulge at L2-
3, and stable DDD at L3-4.

Clearly, the findings from 1992 to 1998 provide no basis for 
more than the currently assigned 20 percent rating under 
either former DCs 5292, 5293, or 5295.  There simply is no 
evidence of the symptoms required for a 40 percent rating, 
i.e. severe limitation of lumbar spine motion, severe IVDS 
with recurring attacks with intermittent relief, or severe 
lumbosacral strain.  In this regard, the Board notes that the 
veteran's poor effort in regard to testing lumbar range of 
motion on the November 1997 VA neurological examination may 
not serve as a basis for an increased rating, in light of the 
consistently much improved findings with better effort on the 
subsequent VA orthopedic examinations a few days later in 
November, and in December.

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of 2 alternative methods.  
First, the disability could be rated on the basis of the 
total duration of incapacitating episodes over the previous 
12 months.  Alternatively, it could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurologic manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  

Effective September 26, 2003, the DCs for lumbosacral strain 
and IVDS were renumbered DCs 5237 and 5243, respectively.  
However, the criteria for rating all spine disabilities,  to 
include IVDS, are now set forth in a General Rating Formula 
for Diseases and Injuries of the Spine.  The revised criteria 
provide that lumbosacral strain and IVDS are rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively, under the General Rating Formula.  The formula 
provides that a 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243 (2005).  
Under the revised rating schedule, forward flexion to       
90 degrees, and extension, lateral flexion, and rotation to 
30 degrees each are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.

Pertinent evidence since September 23, 2002 consists of a 
March 2003 VA examination, the veteran complained of a 
throbbing pain in the low back that radiated down both legs 
at times.  He denied any sensory, bowel, or bladder changes, 
and any flares of back pain.  On examination of the spine, 
there was diffuse paraspinal tenderness to palpation from L-1 
to L-5 at the mid-line.  Forward flexion was to 60 degrees, 
extension to 30 degrees, and lateral flexion to 15 degrees 
bilaterally.  Straight leg raising was negative.  Motor 
strength was 4/5, and there was no decreased sensation.  
Ankle and knee jerk reflexes were 1+.  The preliminary 
diagnosis pending X-rays was lumbar spine degenerative 
disease without radicular symptoms.  April 2003 lumbar spine 
X-rays revealed narrowed disc spaces from L2-5, with possible 
protruding discs at those levels.  The definitive diagnosis 
was significant lumbar spine DJD with radicular symptoms.  

On April 2004 VA neurological examination, the veteran 
complained of periodic back pain that was relieved by heat 
and prescribed medication.  On examination, the veteran could 
bend over to put his head on the table while standing.  
Muscle strength was within normal limits.  Knee and ankle 
reflexes were all symmetric and active.  Babinski signs were 
absent.  Vibrations were normal in the lower extremities, and 
joint sense was slightly slow in the left foot.  The 
conclusion was periodical low backaches with mild problems in 
tandem walking and inability to jog, with normal range of 
motion, reflexes, sensation, and muscle bulk.  The examiner 
noted that the veteran's pains were from arthritis, and that 
he spent           2 weeks to 1 month a year in bed.  

On April 2004 VA orthopedic examination, the veteran 
complained of constant back pain with stiffness that radiated 
down the back of both legs, and that was dull most of the 
time and sharp with aggravation.  He stated that he could 
stand for about 10 minutes and sit for about 15 to 20 
minutes.  Prescribed medications provided some but incomplete 
relief; exercises provided the best relief from some of the 
pain.  The veteran stated that he had had no flare-ups of 
back pain for the past 5 years, and spent no significant time 
in bed during the past 5 years because of back problems.  He 
also denied any associated bladder or bowel complaints.  He 
stated that he could do some household chores within his 
standing and sitting limitations.  On examination, the back 
was normal in appearance, with normal lordosis.  There was 
slight tenderness to palpation over the sacroiliac and 
sciatic notch joints bilaterally.  The assessment was 
lumbosacral spine DJD/DDD with residuals.  On the basis of 
the veteran's complaint of constant pain without complete 
relief, the examiner concluded that the veteran had a 
pronounced problem.

On December 2004 VA neurological examination, the veteran 
stated that his back pain had improved greatly over time, and 
that he was currently free of any back pain most of the time.  
Approximately once every 2 or 3 months he got a flare of low 
back pain radiating down into the bilateral buttocks, but not 
below this.  The flares were severe enough to require heat 
and bed rest, and typically lasted from 1 to 2 days, but 
between flares he was able to stand, walk, climb stairs, and 
even play golf.  Current examination showed no palpable 
abnormalities of the lumbosacral spine.  There was full range 
of motion and normal reversal of the lumbar lordosis with 
bending forward.  Straight leg raising was unremarkable 
bilaterally.  In the lower extremities, the muscles had 
normal bulk, tone, and power, and sensation was normal, with 
reflexes normal and symmetric.  No Babinski signs were 
present, and gait was normal.  The examiner concluded that 
the veteran had no recent or current signs or symptoms of 
lumbosacral radiculopathy or sciatic neuropathy, and opined 
that his history was compatible with myofascial low back pain 
which he characterized as "moderate with recurring 
attacks."

Clearly, the findings from March 2003 provide no basis for 
more than the currently assigned 20 percent rating under 
either former DCs 5292, 5293, or 5295.  There simply is no 
evidence of the symptoms required for a 40 percent rating, 
i.e. severe limitation of lumbar spine motion, severe IVDS 
with recurring attacks with intermittent relief, or severe 
lumbosacral strain.  As nothing in the March 2003 evidence 
shows that the veteran had any qualifying incapacitating 
episodes, the Board finds no basis for rating his service-
connected low back disability under that methodology.  In 
light of the March 2003 VA examiner's findings, there also is 
no evidence of any separately-ratable neurological 
manifestations of IVDS to be combined with the orthopedic 
manifestations.  

The evidence since September 2003 also shows no credible 
evidence of incapacitating episodes, nor does it demonstrate 
forward flexion of the thoracolumbar spine that is 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine (which is required for a rating in excess of 20 percent 
under the General Rating Formula).  With respect to the 
matter of incapacitating episodes, the Board notes the April 
2004 VA neurological examiner's report of the veteran's 
history indicating that he spent from 2 weeks to 1 month per 
year in bed associated with his back arthritis.  This is 
inconsistent with the April 2004 VA orthopedic examiner's 
notation of the veteran's history of having had no flare-ups 
of back pain for the past 5 years, and that he spent no 
significant time in bed during the past         5 years 
because of back problems, and the December 2004 VA examiner's 
notation of the veteran's history that his back pain had 
improved greatly over time, and that he was currently free of 
any back pain most of the time, except for flares of back 
pain requiring heat and bed rest that only occurred 
approximately once every 2 or    3 month, and typically 
lasted only from 1 to 2 days.  

The Board also points out that, under Note (1) at revised DC 
5235-5242, VA must continue to determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria would result in a higher rating for IVDS.  As noted 
above, however, in this case there is no indication of a 
diagnosed neurological disorder, and no indication that any 
separately-ratable neurological manifestation is associated 
with the service-connected disability at any point pertinent 
to the appeal.    

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
arriving at the decision to assign the initial 20 percent 
rating.  Hence, the record presents no basis for assignment 
of any higher initial rating based on the DeLuca factors, 
alone.

Further, no other DC provides any basis for assignment of any 
higher initial rating.  Under the former criteria, ratings in 
excess of 20 percent are available for residuals of a 
fractured vertebrae, or for ankylosis of the lumbar spine or 
of the entire spine; however, as the medical evidence does 
not demonstrate that the service-connected low back 
disability involves any of above, there is no basis for 
evaluation of the disability under former DCs 5285, 5286 or 
5289, respectively.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial higher rating 
under any of the former or revised applicable rating 
criteria. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of   20 percent for 
a low back disability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Right Knee Chondromalacia  

Historically, by rating action of January 1992, the RO 
granted service connection for right knee chondromalacia and 
assigned an initial noncompensable rating under 38 C.F.R. 
§ 4.71a, DC 5257 from August 9, 1991.  By rating action of 
February 1995, the RO granted a T/TR of 100 percent for right 
knee chondromalacia postoperative residuals under the 
provisions of 38 C.F.R. § 4.30 from March 24, 1994, and 
thereafter assigned a schedular 10 percent rating from May 1, 
1994.  By rating action of May 1996, the RO granted a 20 
percent rating under DCs 5257-5260 for right knee 
chondromalacia postoperative residuals from February 7, 1995.  

Under DC 5257, pursuant to which "other" impairment of 
either knee, to include recurrent subluxation or lateral 
instability, is evaluated, slight impairment warrants a 10 
percent rating.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable rating.  A 10 percent 
rating requires limitation of leg flexion to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  A 
30 percent rating requires flexion limited to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a noncompensable rating.  A 10 percent 
rating requires limitation of extension to 10 degrees.  A 20 
percent rating requires limitation of extension to 15 
degrees.  A 30 percent rating requires limitation of 
extension to 20 degrees.  A 40 percent rating requires 
limitation of extension to 30 degrees.  A 50 percent rating 
requires limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

As noted above, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial compensable rating 
for right knee chondromalacia is not warranted under any 
applicable rating criteria prior to March 24, 1994.  The 
medical evidence considered prior to March 24, 1994 included 
a mid-May 1992 VA outpatient evaluation that showed 
tenderness over the patella but no knee swelling.  Late May 
1992 VA examination showed no knee swelling, deformity, 
lateral instability, subluxation, non-union, or crepitus with 
motion.  There was full knee range of motion from 0 to 140 
degrees, and good motor strength in the right lower 
extremity.  At the August 1992 RO hearing, the veteran gave 
testimony about the nature and extent of his right knee 
disability and on how it impaired him industrially.  On 
September 1992 VA examination, the veteran complained of 
occasional pain, swelling, locking, and a popping sensation 
in the right knee approximately once a month.  On 
examination, there was no evidence of knee deformity, 
effusion, or dislocation.  There was full range of motion.  
There was no laxity on the drawer test.  X-rays were normal.  
The diagnosis was occasional right knee pain, with no 
physical findings to support any evidence of arthritic 
changes.  

November 1993 VA outpatient evaluation showed right knee 
crepitus, but full range of motion and no swelling.  On 
January 1994 VA outpatient examination, the veteran 
complained of right knee pain, swelling, and occasional 
locking which was relieved with medication and rest.  Current 
examination showed minimal right knee effusion and joint line 
tenderness, but full range of motion.  Right knee motion was 
somewhat painful past 90 degrees of flexion.  There was good 
patellar mobility and no varus or valgus instability.  The 
Lachman test was negative.  X-rays showed some narrowing of 
the medial joint space.  The assessment was right knee 
probable degenerative changes and possible degenerative 
menisci.  February 1994 evaluation showed right knee range of 
motion from 0 to 130 degrees, and varus/valgus stability.      

Neither is a rating in excess of 10 percent warranted for 
right knee chondromalacia postoperative residuals prior to 
February 7, 1995.  In arriving at this determination, the 
Board notes, at the outset, that a T/TR of 100 percent was 
assigned for the right knee under the provisions of 38 C.F.R. 
§ 4.30 for post-surgical convalescence from March 24, 1994 
until a schedular 10 percent rating was assigned from May 1, 
1994.  Thus, the period the T/TR was in effect has been 
excluded from consideration for increase under the schedular 
rating criteria.  At the April 1994 Board hearing, the 
veteran gave testimony about the nature and extent of his 
right knee disability and on how it impaired him 
industrially.  The medical evidence considered between May 1, 
1994 and February 7, 1995 included a May 1994 VA outpatient 
evaluation which reported that the veteran was doing well 
post-surgically.  On October 1994 VA evaluation, the veteran 
reported that his right knee arthroscopic surgery had been 
very successful in eliminating his knee pain.  On January 
1995 VA outpatient evaluation, the veteran complained of 
increasing right knee pain and swelling.  Examination showed 
decreased range of motion and tenderness to palpation, as 
well as crepitus, slight warmth, and a large amount of 
swelling.  The impression was arthritis.   

Lastly, a rating in excess of 20 percent for right knee 
chondromalacia postoperative residuals is not warranted since 
February 7, 1995.  February 1995 VA outpatient examination 
showed right knee effusion.  In March, there was slight fluid 
on the right knee, but no crepitus or meniscal motion despite 
provocation, and no instability.  The impression was 
cartilage deterioration in the right knee, chondromalacia 
patella.  In April, there was right knee effusion and some 
locking, but the ligaments were stable.  X-rays revealed 
early DJD.  In July, there were no signs of right knee 
inflammation, sensation was intact, and the muscle 
distribution was normal.  In October, the veteran's right 
knee was noted to have improved since arthroscopy.  There was 
minimal crepitus, and the knee was stable, with a negative 
drawer sign.  The diagnosis was minimal DJD changes with 
patellofemoral pain.  

On January 1996 VA examination, the veteran complained of 
right knee pain, intermittent swelling, and a catching 
sensation.  On examination, range of motion was from 0 to 120 
degrees, and the knee was stable.  The Lachman's sign was 
negative, and there was a negative pivot shift and no 
posterior sag.  There was no mediolateral joint line 
tenderness, and only a trace of effusion.  The assessment was 
that the right knee was steady and required no further 
intervention.  

August 1996 VA outpatient examination showed no edema under 
the right patella.  There was full range of right knee 
motion, and a negative drawer sign.  In November, there was 
right knee effusion, but the knee was stable, and there was 
full range of motion.  

On November 1997 VA orthopedic examination, the veteran 
complained of aching right knee pain which increased with 
activity, as well as swelling, but he denied locking or 
giving-way.  On examination, there was 2+ right knee 
effusion.  Range of motion was from 0 to 40 degrees with 
significant pain.  The right knee was ligamentously stable, 
without excessive anteroposterior translation.  There was no 
evidence of varus or valgus instability.  X-rays revealed 
mild degenerative changes primarily involving the medial 
joint.  The impression was knee osteoarthritis.  

On November 1997 VA neurological examination, the veteran 
could bend his knee 90 degrees and fully extend it.  There 
was crepitus but no deformities, swelling, erythema, or 
laxity.  The drawer sign was negative.  The impression was 
decreased range of right knee motion with osteoarthritic DJD 
changes.  

On December 1997 VA examination, the veteran could bend his 
knee 90 degrees and fully extend it.  There was crepitus but 
no deformities, swelling, erythema, or laxity.  There were no 
areas of cartilage that were palpable.  The drawer sign and 
Lachman test were was negative.  The impression was right 
knee injury status post meniscectomy with mild degenerative 
changes.

On March and April 2003 VA examinations, the veteran 
complained of an aching, throbbing knee pain with swelling, 
locking, catching, and giving-way, that he used a knee brace 
and could only walk 1 block, and that his activities of daily 
living were significantly limited by bilateral knee pain.  He 
denied any redness or increased warmth in the knee.  On 
examination, right knee range of motion was from 5 to 95 
degrees.  There was positive patellofemoral crepitus, and 
tenderness to palpation along the medial joint line, but 
minimal lateral joint line tenderness.  The McMurray's sign 
was negative.  X-rays revealed degenerative changes of the 
medial joint space.  The diagnosis was right knee medial 
compartment DJD.

On April 2004 VA examination, the veteran complained of 
constant right knee pain which was aggravated by cold weather 
and by walking more than about a half mile.  The knee 
reportedly gave-way and locked-up occasionally, and swelled 
about once a week.  He wore a brace intermittently, and took 
prescribed medications as well as massages and rest for 
relief.  On current examination, the right knee appeared 
normal, without redness or swelling.  There was slight 
tenderness over the joint spaces, and range of motion was 
from 0 to 120 degrees.  There was no abnormality to varus or 
valgus stress.  No drawer or McMurray's sign could be 
elicited.  There was no change with repetitive motion on 
examination.  The diagnosis was right knee DJD with no 
evidence of weakness, excess fatigability, or incoordination, 
and no change with repetitive motion.  The examiner also 
noted that there were no flare-ups, and the veteran stated 
that the knee pain pretty much stayed the same.  

On August 2004 VA orthopedic examination, the veteran 
complained of right knee swelling, locking, giving-way, 
popping, snapping, and stiffness.  On examination, right knee 
range of motion was from 5 to 115 degrees, with pain from 90 
degrees to the end of the range and some crepitus at terminal 
flexion.  The ligaments were stable but tender.  There was 1+ 
effusion, but the patella was not ballotable.  The assessment 
was right knee osteoarthritis.

As documented above, the medical evidence does not indicate 
at least the level of right knee impairment that would 
warrant a 30 percent rating under DC 5257 since February 7, 
1995.  Like the RO, the Board has considered the 
applicability of alternative DCs for evaluating the veteran's 
right knee disability, but finds that no higher evaluation is 
assignable.

As regards limitation of motion, the Board points out that no 
examination from February 1995 through August 2004 has shown 
the level of right knee impairment that would warrant at 
least the next higher, 30 percent rating under any applicable 
limitation of motion rating criteria-that is, limitation of 
leg flexion to 15 degrees under DC 5260, or limitation of leg 
extension to 20 degrees under DC 5261.  In this regard, the 
Board notes that the veteran demonstrated right knee range 
flexion to 120 and 115 degrees on VA evaluations in April and 
August 2004, respectively.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
left knee disability produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that no higher evaluation is assignable for 
the right knee chondromalacia during the period in question.  
There have been no medical findings of weakened movement, 
excess fatigability, or incoordination associated with the 
knee.  The April 2004 VA examiner specifically found no 
evidence of weakness, excess fatigability, or incoordination, 
and no change with repetitive motion.  On that record, there 
is no basis for the Board to find that, during flare-ups or 
with repeated activity, the veteran experiences any 38 C.F.R. 
§ 4.40 or 4.45 or DeLuca symptom-particularly, pain-that is 
so disabling as to warrant assignment of the next higher 
rating under DC 5260 or 5261.   

Further, the Board finds that, in view of the findings 
showing measurable range of motion of the veteran's right 
knee during the entire rating period under consideration, a 
rating under DC 5256 for knee ankylosis is not appropriate.  
Likewise, a rating under DC 5262 also is not appropriate, 
inasmuch as no malunion of the tibia and fibula has ever been 
objectively demonstrated.

For all the foregoing reasons, the Board finds that an 
initial compensable rating for right knee chondromalacia 
prior to March 24, 1994, a rating in excess of 10 percent for 
right knee chondromalacia postoperative residuals prior to 
February 7, 1995, and a rating in excess of 20 percent for 
right knee chondromalacia postoperative residuals since 
February 7, 1995 is not warranted under any pertinent 
provision of the rating schedule, and the claims must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56 (1990).


ORDER

Service connection for right forearm, wrist, and hand injury 
residuals, to include as secondary to service-connected right 
4th (ring) and 5th (index) finger fracture residuals and right 
shoulder separation residuals, is denied.

An initial rating in excess of 20 percent for a low back 
disability is denied.

An initial compensable rating for right knee chondromalacia 
prior to March 24, 1994 is denied.

A rating in excess of 10 percent for right knee 
chondromalacia postoperative residuals prior to February 7, 
1995 is denied.

A rating in excess of 20 percent for right knee 
chondromalacia postoperative residuals is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


